UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-7431



BILLY G. ASEMANI,

                                              Plaintiff - Appellant,

          versus


THE GOVERNMENT OF ISLAMIC REPUBLIC OF IRAN;
THE SUPREME LEADER OF THE ISLAMIC REVOLUTION
KHAMENEI; THE ISLAMIC REVOLUTIONARY COURT; THE
MINISTRY OF INTELLIGENCE AND SECURITY; THE
COUNSEL OF GUARDIANS; THE MINISTRY OF ISLAMIC
CULTURE    AND    GUIDANCE;     THE    ISLAMIC
REVOLUTIONARY GUARDS CORPS; ALI FALLAHIAN-
KHUZESTANI; HOFFATOL-ISLAM NAYERRI,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cv-01615)


Submitted:   March 3, 2008                    Decided:   May 6, 2008


Before WILLIAMS, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy G. Asemani, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Billy G. Asemani appeals the district court’s order

dismissing his complaint without prejudice in this action filed

under 18 U.S.C. § 2333 (2000).           Although an order dismissing a

complaint without prejudice generally is not an appealable order,

see Chao v. Rivendell Woods, Inc., 415 F.3d 342, 345 (4th Cir.

2005), the district court’s order nonetheless qualifies as a final

order subject to appeal because the action cannot be saved by

merely amending the complaint.          See Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993)

(holding   appellate     court   may   evaluate   particular   grounds     for

dismissal to determine whether plaintiff could save action by

merely amending complaint).

              The district court properly found Asemani failed to

establish he was a national of the United States under 8 U.S.C.

§ 1101(a)(22) (2000).       We therefore conclude the district court

correctly decided Asemani lacked standing to proceed under 18

U.S.C. § 2333(a) (2000).          Accordingly, we affirm the district

court’s order. We deny Asemani’s motions for oral argument and for

appointment of counsel. We dispense with oral argument because the

facts   and    legal   contentions     are   adequately   presented   in   the




                                     - 2 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 3 -